DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-8,11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-7 are rejected under 35 U.S.C. 103 as being unpatentable over SEC. CO. LTD. (KR 10-2008-0020304 A) in view of Chen (USP 6,490,753), Kaleta et al. (USP 8,142,094) and Holsten (US 2005/0155850). 
The KR reference discloses a nozzle (1) of a cleaner, comprising: a nozzle body (1) including a suction passage (12) configured to draw in air; a rotation cleaning part rotatably disposed below the nozzle body (1), the rotation cleaning part including a rotation plate (70) to which a rag (76) is attached; a driving device (50,60,61) provided in the nozzle body (1), the driving device (50,60,61) comprising a driving motor (50) configured to drive the rotation cleaning part (70); a water tank (80) separably mounted on an upper portion of the nozzle body (1), the water tank (80) being configured to store water to be supplied to the rotation cleaning part (70); a water supply passage (83) provided in the nozzle body (1) and configured to communicate with the water tank (80), the water supply passage (83) being configured to supply water of the water tank (80) to the rotation cleaning part (70). 
The KR reference is silent as to the use of a variable speed pump. Chen discloses a steam cleaner which includes a variable speed pump (2) delivering variable amounts of water to the steam generator (3) to provide variable amounts of steam to a surface to be cleaned. Accordingly, it would have been obvious to one skilled in the art to include a variable speed pump motor in the steam cleaner in the Korean publication in order to be able to vary the amount of steam to the surface being cleaner in view of the known practice as taught in Chen.
The Korean document is silent as to a water adjuster configured to control operation of the pump. Kaleta et al. discloses a floor cleaning mop which includes a fluid storage tank and a pump for controlling delivery of the fluid from the tank to the surface to be cleaned. The mop further includes a control switch button 68 on the top surface of the mop to control power to the pump configured to receive a pressing force in a vertical direction. Accordingly, it would have been obvious to one skilled in the art to provide a pump control button on the upper surface of the tank (80) in the Korean document in view of the known practice as taught in Kaleta et al.
Kaleta et al. does not disclose a pump control switch configured to receive a pressing force in a front-rear direction through a users hand or foot. 
Holsten discloses a switch 100 which is configured to move in a front and rear position. Accordingly it would have been obvious to one skilled in the art to incorporate into the nozzle body modified by the switch 68 of Kaleta et al the switch in Holsten since the switches are functional equivalents. Claim 1
The switch in Holsten has both a first 132a and second 132b push parts and the switch is functional with either a horizontal central axis, as shown in the figures, or obvious to rotate to a vertical central axis, as defined in claim 3. Claim 3
Holsten discloses the switch can be a three position switch, having an “off”, “low” and “high” positions (para. 0023). Claim 4
Configuring the switch in Holsten as defined in claim 5 is considered to be an obvious design choice. Claim 5
Holsten discloses a control substrate in the form of a first element 122c configured to receive the pressing force applied to the first push part 132a and a second element 122c configured to receive the pressing force applied to the second push part 132b (see figure 3c), the first and second elements 122c sending a signal to the pump motor. Claims 6,7
Claims 8, 11-14,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over SEC. CO. LTD. (KR 10-2008-0020304 A) in view of Chen (USP 6,490,753), Kaleta et al. (USP 8,142,094) and TOMASIAK (US 2016/0236266). 
The KR reference discloses a nozzle (1) of a cleaner, comprising: a nozzle body (1) including a suction passage (12) configured to draw in air; a rotation cleaning part rotatably disposed below the nozzle body (1), the rotation cleaning part including a rotation plate (70) to which a rag (76) is attached; a driving device (50,60,61) provided in the nozzle body (1), the driving device (50,60,61) comprising a driving motor (50) configured to drive the rotation cleaning part (70); a water tank (80) separably mounted on an upper portion of the nozzle body (1), the water tank (80) being configured to store water to be supplied to the rotation cleaning part (70); a water supply passage (83) provided in the nozzle body (1) and configured to communicate with the water tank (80), the water supply passage (83) being configured to supply water of the water tank (80) to the rotation cleaning part (70). 
The KR reference is silent as to the use of a variable speed pump. Chen discloses a steam cleaner which includes a variable speed pump (2) delivering variable amounts of water to the steam generator (3) to provide variable amounts of steam to a surface to be cleaned. Accordingly, it would have been obvious to one skilled in the art to include a variable speed pump motor in the steam cleaner in the Korean publication in order to be able to vary the amount of steam to the surface being cleaner in view of the known practice as taught in Chen.
The Korean document is silent as to a water adjuster configured to control operation of the pump. Kaleta et al. discloses a floor cleaning mop which includes a fluid storage tank and a pump for controlling delivery of the fluid from the tank to the surface to be cleaned. The mop further includes a control switch button 68 on the top surface of the mop capable of being actuated by a user foot, to control power to the pump configured to receive a pressing force in a vertical direction. Accordingly, it would have been obvious to one skilled in the art to provide a pump control button on the upper surface of the tank (80) in the Korean document in view of the known practice as taught in Kaleta et al.
The KR reference nor Kaleta et al. disclose a water adjusting lever capable of receiving a pressing force and rotating in a vertical direction. Tomasiak discloses a canister vacuum which includes a power switch 120 in the form of a lever which is rotated in a vertical direction by a users foot. Accordingly, it would have been obvious to one skilled in the art to substitute the foot switch 120 in Tomasiak for the control switch button 68 into the nozzle body in the KR reference as modified by Kaleta et al. since the switches are functional equivalents. Claim 8
Positioning the pump control switch to the rear of the tank (80) or left or right side in the Korean publication so as to be easily assessable to a users foot is considered to be an obvious design choice. TOMASIAK shows the planar switch 120. Claims 11,16
The features of claim 12 are disclosed in TOMASIAK (para. 0110, 0115). Claim 12
The features of claims 13 and 17 is considered to be obvious design choice. Claim 13
The planar lever switch 120 in TOMASIAK constitutes a touch button which functions as defined in claim 14. Claim 14
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SEC. CO. LTD. (KR 10-2008-0020304 A) in view of Chen (USP 6,490,753), Kaleta et al. (USP 8,142,094), and TOMASIAK (US 2016/0236266), as applied to claim 8 above, and further in view of Wheeler et al. (US2003/0233727).
Wheeler et al. disclose a cleaning tool which has a multi-position switch 28 and illuminated visual display 80 which reflects the position of switch and mode of operation of the tool. Accordingly, it would have been obvious to one skilled in the art to include an illuminated display indicating the position of the switch and mode of operation of the pump, as taught in Wheeler et al. Claim 15
Allowable Subject Matter
Claims 20 and 21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723